                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

ZYRONIA P. MIMS,

        Plaintiff,
                                                  Case No. 19-cv-320-jdp
   v.

US FEDERAL GOVERNMENT,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant dismissing this case with prejudice.

        /s/                                                7/23/2019
        Peter Oppeneer, Clerk of Court                     Date
